Citation Nr: 1814879	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-24 589	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran, who is also the Appellant, had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was administratively determined by VA in August 2006 to have been under dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2017).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

At the outset of the Veteran's claim, he was represented by the Oklahoma
Department of Veterans Affairs (ODVA).  While so represented, the Veteran testified before a Veterans Law Judge (VLJ) via videoconference in August 2010.  During the course of the appeal, the Veteran revoked the power of attorney in favor of ODVA, and executed a power of attorney in favor of the above named attorney.  The attorney desired the opportunity to present argument before the Board in a personal hearing; therefore, the Veteran and his attorney appeared before a second VLJ at the RO in October 2012.  Transcripts of both hearings have been associated with the record.

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.
In this case, during a pre-hearing conference in October 2012, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  Moreover, the Veteran submitted a signed statement indicating such waiver.  See, e.g. Janssen v. Principi, 15 Vet. App. 370, 374 (2001); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board may proceed without providing a third hearing in this case.

The appeal was remanded in November 2010, March 2012, April 2013, and January 2015 for additional development.  In September 2016, the Board denied entitlement to service connection for an acquired psychiatric disability (to include PTSD and depressive disorder), which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In July 2017, the parties' Joint Motion for Remand (JMR) was approved by the Court, and the appeal was remanded to the Board for additional action.  In August 2017, the RO granted service connection for depressive disorder; consequently, the matter remaining on appeal has been characterized as indicated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties' JMR indicated that the Veteran's most recent VA medical opinion of record was inadequate to fairly adjudicate his claim because it did not substantially comply with the Board's January 2015 remand directives; consequently, the appeal must be remanded for additional medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal.

2.  Send the claims file to an appropriate VA mental health examiner for an addendum medical opinion.  The decision to reexamine the Veteran is left to the discretion of the examiner.  

After reviewing the record and/or reexamining the Veteran, the examiner should specifically identify any acquired psychiatric disabilities present, other than depressive disorder. 

For each identified disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability was caused by, or otherwise related to, the Veteran's active duty service, or if PTSD is diagnosed, the in-service stressors of sexual assault and dental treatment.  

The examiner is advised that the in-service  jaw  injury does not have to be the sole cause of the major  depression to establish entitlement to service connection, nor should the analysis of whether the Veteran meets the criteria for a PTSD diagnosis hinge on the presence of other unconfirmed events.  The issue is whether his current disability is related to the two in-service events noted above.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________               ______________________________
  	         BETHANY L. BUCK                                      BARBARA B. COPELAND
            Veterans Law Judge			  Veterans Law Judge
      Board of Veterans' Appeals		      Board of Veterans' Appeals


______________________________
           M. A. PAPPAS
            Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


